                                          Case 4:17-cr-00041-HSG Document 68 Filed 08/26/21 Page 1 of 2

                                                                                                                       FILED
                                                                                                                        Aug 26 2021
                                   1
                                                                                                                     SUSANY. SOONG
                                                                                                                CLERK, U.S. DISTRICT COURT
                                   2                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                         OAKLAND
                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 17-cr-00041-HSG-1 (VKD)
                                                         Plaintiff,
                                   8
                                                                                              ORDER OF DETENTION PENDING
                                                  v.                                          REVOCATION HEARING
                                   9

                                  10     KENNETH LEDBETTER,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The United States moves for detention of defendant Kenneth Ledbetter, pending a hearing

                                  14   before the district judge regarding revocation of his supervised release. The Court held a detention

                                  15   hearing by videoconference, with Mr. Ledbetter’s consent, on August 26, 2021. Mr. Ledbetter was

                                  16   represented by counsel during the hearing.

                                  17          Having considered the factors set forth in 18 U.S.C. § 3142(g), the matters in the third

                                  18   amended petition, and the proffers of counsel for Mr. Ledbetter and for the United States, the Court

                                  19   concludes that Mr. Ledbetter has not met his burden to show by clear and convincing evidence that he

                                  20   is not a danger to others and the community. Fed. R. Crim. P. 32.1(a)(6).

                                  21          According to the allegations in the third amended petition, Mr. Ledbetter has not only refused

                                  22   to comply with the directions of the Probation Officer, but he has threatened the Probation Officer with

                                  23   physical violence. See Dkt. No. 66 (charge 9). In addition, the petition includes allegations that Mr.

                                  24   Ledbetter did not comply with prior conditions of release that this Court set on August 10, 2021, and

                                  25   which were subsequently adopted by the district judge, in connection with an earlier petition for

                                  26   supervised release violations. Dkt. No. 58 and Dkt. No. 66 (charges 7 and 8). Mr. Ledbetter responds

                                  27   that he has an alternative residence available to him if the Court were to permit him to remain out of

                                  28   custody, and he urges the Court to not detain him so that he may continue to care for his child. Mr.
                                           Case 4:17-cr-00041-HSG Document 68 Filed 08/26/21 Page 2 of 2




                                   1   Ledbetter also cites the adverse and unhealthy conditions of the Santa Rita Jail, particularly during the

                                   2   recent surge in COVID-19 cases there, as additional reasons why he should not be detained. Finally,

                                   3   Mr. Ledbetter cites a breakdown in communications with his Probation Officer as a reason the Court

                                   4   should not view the reported threats against the Probation Officer as posing a danger to others or the

                                   5   community, but rather as an expression of Mr. Ledbetter’s frustration with how he is being supervised.

                                   6           Mr. Ledbetter’s arguments are not persuasive. The Court finds that he did not comply with

                                   7   this Court’s prior conditions of release, and the Court views as extremely serious the threats of

                                   8   violence described in the third amended petition. Moreover, there is an outstanding arrest warrant

                                   9   issued upon the order of the district judge. Mr. Ledbetter was advised at his last appearance to self-

                                  10   surrender or be arrested. He has not self-surrendered, although he did appear by videoconference for

                                  11   his initial appearance on the third amended petition. However, even in the absence of the outstanding

                                  12   arrest warrant, the Court would order Mr. Ledbetter detained as a danger to others and the community,
Northern District of California
 United States District Court




                                  13   in accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a), pending a revocation hearing to

                                  14   be conducted pursuant to Federal Rule of Criminal Procedure 32.1(b)(2).

                                  15           Mr. Ledbetter is committed to the custody of the Attorney General or his designated

                                  16   representative for confinement in a corrections facility separate, to the extent practicable, from persons

                                  17   awaiting or serving sentences or being held in custody pending appeal. Mr. Ledbetter shall be afforded

                                  18   a reasonable opportunity for private consultation with defense counsel. On order of a court of the

                                  19   United States or on the request of an attorney for the United States, the person in charge of the

                                  20   corrections facility shall deliver Mr. Ledbetter to the United States Marshal for the purpose of an

                                  21   appearance in connection with a court proceeding.

                                  22           IT IS SO ORDERED.

                                  23   Dated: August 26, 2021

                                  24

                                  25
                                                                                                       VIRGINIA K. DEMARCHI
                                  26                                                                   United States Magistrate Judge
                                  27

                                  28
                                                                                           2
